NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ____________

                       No. 11-1978
                      ____________

                   LAURA LEIBERT,

                        Appellant

                            v.

PHILADELPHIA HOUSING AUTHORITY; CARL GREENE;
  MALVIN REYES, individually and as corporate officials
        for the Philadelphia Housing Authority

   (*Amended Pursuant to Court Order Dated 11/08/2011)
                    ____________

      On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
                 (D.C. No. 2-10-cv-05412)
       District Judge: Honorable Berle M. Schiller
                      ____________

      Submitted Pursuant to Third Circuit LAR 34.1(a)
                     March 23, 2012

Before: FISHER, CHAGARES and GARTH, Circuit Judges.

                  (Filed: March 30, 2012)
                       ____________

               OPINION OF THE COURT
                    ____________




                            1
FISHER, Circuit Judge.

       Laura Leibert (“Leibert”) appeals from the District Court’s dismissal of her claims

under 42 U.S.C. § 1983 alleging violation of her rights under the First and Fourteenth

Amendments. For the reasons set forth below, we will affirm.

                                             I.

       We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.

       In April 2005, Leibert began working for the Philadelphia Housing Authority

(“PHA”) as a technical aide. She worked primarily out of PHA’s Broad Street office and

her direct supervisor was Linda Staley (“Staley”), PHA’s executive general manager. In

July 2005, Leibert was introduced to Carl Greene (“Greene”), PHA’s executive director.

Leibert alleges that at subsequent PHA functions, Greene made several unwanted

advances, which she consistently rebuffed. She alleges that Greene required her to sit

with him in a secluded “VIP” area at a Christmas party, requested her phone number, and

told her that she “need[ed] an older man with money and power who travels the world.”

       In February 2006, Leibert was promoted to project management coordinator. Her

new supervisor was Malvin Reyes (“Reyes”) and her new duties included managing a

PHA home ownership program and assisting with home sales. Leibert encountered

Greene on several more occasions, and he continued to make unwanted advances,


                                              2
including telling her that she would soon be living closer to him, which would make it

easier for them to “get together after work,” and forcing her to serve as his partner in

salsa dancing lessons.

       In October 2007, Leibert was relocated to a PHA office in West Philadelphia. She

expressed concerns to Reyes and Staley that the office was unsafe, but they told her that

she would have to remain there until the two remaining homes in a nearby development

were sold. Leibert alleges that in November 2007, she was coerced into joining the

Pennsylvania Institute of Affordable Housing Professionals, but she refused to attend any

functions because she feared that she would encounter Greene. In September 2008,

Leibert was transferred back to PHA’s Broad Street office. Later that month, she

encountered Greene, who expressed disapproval when he learned that she was pregnant.

On October 17, 2008, Leibert resigned from PHA. She characterizes her resignation as a

constructive discharge.

       On October 14, 2010, Leibert filed suit against PHA, Greene, Staley, and Reyes

(collectively, “Appellees”), alleging, under 42 U.S.C. § 1983, violation of her rights

under the First and Fourteenth Amendments.1 On January 24, 2011, Leibert filed an

amended complaint, which contained substantially the same allegations as the original

complaint, but included excerpts from an Internal Investigation Report prepared by the

PHA Board of Commissioners, which detailed several sexual harassment complaints


       1
           The parties have agreed to dismiss Staley as an appellee.

                                               3
against Greene made by other female PHA employees. Appellees filed motions to

dismiss on February 14, 2011, and on March 14, 2011, the District Court granted the

motions. Leibert filed a timely notice of appeal.

                                              II.

       The District Court had jurisdiction pursuant to 28 U.S.C. § 1331 and we have

appellate jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review over a

district court’s grant of a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). Grier v. Klem, 591 F.3d 672, 676 (3d Cir. 2010). We apply the same test as the

district court and “accept as true all well-pled factual allegations in the complaint and all

reasonable inferences that can be drawn from them, and we affirm . . . only if the

pleading does not plausibly suggest an entitlement to relief.” Fellner v. Tri-Union

Seafoods, LLC, 539 F.3d 237, 242 (3d Cir. 2008) (citation omitted).

                                             III.

       Leibert first argues that the District Court erred in dismissing her First

Amendment retaliation claim. We disagree. To plead a retaliation claim under the First

Amendment, a plaintiff must allege: “(1) constitutionally protected conduct,

(2) retaliatory action sufficient to deter a person of ordinary firmness from exercising

h[er] constitutional rights, and (3) a causal link between the constitutionally protected

conduct and the retaliatory action.” Thomas v. Independence Twp., 463 F.3d 285, 296

(3d Cir. 2006) (citation omitted). Leibert alleges two retaliatory acts: (1) her transfer to


                                              4
the less desirable West Philadelphia office and (2) her supervisors’ lack of responsiveness

to her complaints about the safety of the office. Here, assuming Leibert engaged in

protected speech, she cannot establish a causal connection between her speech and the

alleged retaliatory conduct. She does not allege any facts that would support an inference

that Greene was involved in the decision to transfer her to the West Philadelphia location,

nor does she allege that either Reyes or Staley was aware of her prior interactions with

Greene. Thus, her complaint did not permit the District Court “to infer more than the

mere possibility of misconduct” and accordingly failed to state a claim under Rule

12(b)(6). See Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009) (citation

omitted).

       Leibert next claims that the District Court erred in dismissing her Equal Protection

and Due Process claims under the Fourteenth Amendment. Again, we disagree. In order

to bring a successful § 1983 claim for denial of Equal Protection, a plaintiff must show

that she received different treatment than other similarly situated individuals. Shuman ex

rel. Shertzer v. Penn Manor Sch. Dist., 422 F.3d 141, 151 (3d Cir. 2005). Here, Leibert

has not alleged that she was treated differently than any other PHA employees. Thus, she

has failed to state a plausible claim for relief on her Equal Protection claim. To the extent

that we can construe Leibert’s allegations as presenting a Due Process claim, such a

claim similarly fails. To state a procedural due process claim, a plaintiff must allege that

she was deprived of a life, liberty, or property interest. Alvin v. Suzuki, 227 F.3d 107, 116


                                             5
(3d Cir. 2000). Here, Leibert cannot establish that she had a protected property interest in

her job; as an at-will employee under Pennsylvania law, she possessed no “more than a

unilateral expectation of continued employment.” Elmore v. Cleary, 399 F.3d 279, 282

(3d Cir. 2005). To the extent that Leibert asserts a substantive due process claim, that

claim also fails inasmuch as we have noted in Hill v. Borough of Kutztown, 455 F.3d 225,

235 n.12 (3d Cir. 2006), that employment is not a fundamental right, and therefore cannot

be claimed as the subject of a substantive due process violation.

       To the extent that Leibert appeals the dismissal of her conspiracy claim under 42

U.S.C. § 1985 and her municipal liability claims, we agree with the District Court that

she has failed to state plausible claims for relief. She does not allege any facts that would

support the existence of a conspiracy, and she does not allege that the Appellee’s actions

were taken pursuant to a policy or custom of the municipality. See Abbott v. Latshaw,

164 F.3d 141, 148 (3d Cir. 1998) (explaining that a complaint must set forth more than

“conclusory allegations of concerted action”); see also Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 694 (1978) (explaining that a § 1983 claim against a municipality requires

a plaintiff to show that the injury was caused by actions taken pursuant to “official

policy”).

                                            IV.

       For the foregoing reasons, we will affirm the order of the District Court.




                                              6